406 F.2d 767
UNITED STATES of America, Appellee,v.Bruce Charles HEIMAN, also known as Bruce Hyman, Appellant.
No. 23494.
United States Court of Appeals Ninth Circuit.
January 30, 1969.

Robert E. Metz (argued), of Brobeck, Phleger & Harrison, San Francisco, Cal., for appellant.
John G. Milano (argued), Asst. U. S. Atty., Cecil F. Poole, U. S. Atty., San Francisco, Cal., for appellee.
Before HAMLEY and BROWNING, Circuit Judges, and THOMPSON, District Judge*.
PER CURIAM:


1
Bruce Charles Heiman appeals from his conviction on a charge of unlawfully selling, delivering and disposing of five hundred LSD pills, an hallucinogenic drug within the meaning of 21 U.S.C. § 321(v) (3) and 21 C.F.R. 166.3(c) (3), in violation of 21 U.S.C. § 331(q) (2).


2
Heiman's only argument here is that 21 U.S.C. § 331(q) (2) is unconstitutional. Specifically, he contends that in enacting 21 U.S.C. § 331(q) (2), Congress exceeded its power under the Commerce Clause of the Constitution, either because the regulated conduct is not connected with interstate commerce or because the predicate for the legislation was allegedly insufficient and irrational.


3
This Court has already rejected this argument in upholding the constitutionality of section 331(q) (2). Deyo v. United States, 9 Cir., 396 F.2d 595. See also, Del Giudice v. United States, 9 Cir., 396 F.2d 600. At oral argument appellant invited us to reexamine those decisions. We decline to do so.


4
Affirmed.



Notes:


*
 The Honorable Bruce R. Thompson, United States District Judge for the District of Nevada, sitting by designation